                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NORTH DAKOTA

Creedence Energy Services, LLC,                )
                                               )
               Plaintiff,                      )
                                               )       ORDER GRANTING JOINT MOTION
       vs.                                     )       FOR LEAVE TO FILE DOCUMENT
                                               )       UNDER SEAL
Credence Oilfield Services, LLC                )
and Brianna Lundeen,                           )
                                               )       Case No. 1:17-cv-197
               Defendants.                     )


       Before the Court is a “Joint Motion for Leave to File Document Under Seal,” filed on October

26, 2018. (Doc. No. 42). The parties seek to file their confidential Settlement Agreement under seal.

The Court GRANTS the motion (Doc. No. 42) and ORDERS that orders that the parties confidential

Settlement Agreement be filed under seal.

       IT IS SO ORDERED.

       Dated this 30th day of October, 2018.

                                               /s/ Charles S. Miller, Jr.
                                               Charles S. Miller, Jr., Magistrate Judge
                                               United States District Court




                                                   1
